Exhibit 10.42

 

LOGO [g48742img001.jpg]

 

July 15, 2003

 

Mr. Edward L. Buksas

3236 Hanover Drive

Milford, MI 48380

 

Personal & Confidential

Revision sent via e-mail ebuksas@aol.com

 

Dear Ed,

 

On behalf of our client, SRI/Surgical Express (“SRI”), I am pleased to present
you with a formal offer to become the Vice President, Operations & Supply Chain
Management reporting directly to Joe Largey, President & CEO. Joe, Charlie and
Wayne are confident that your experience, knowledge of the industry and your
reputation for building superior operating teams will accelerate SRI’s growth
expectations. They are looking forward to having you as a member of their senior
executive team as they rapidly grow this company towards a billion dollars over
the upcoming years.

 

Compensation

 

Effective on your proposed start date of August 4, 2003, you will be paid a base
salary of $176,000, and will also be eligible for a bonus equal to up to 30% of
your base salary (Note: your first year bonus potential would be prorated per
your start date). Bonuses are paid at the end of the first quarter following a
completed fiscal year, which for SRI is also the calendar year (January –
December). Your bonus will be based upon personal and corporate objectives that
will be determined each year.

 

You will also be paid a $10,000 signing bonus payable upon relocation of your
primary residence to the Tampa, Florida area.

 

Stock Options

 

As a member of the senior management team, you will also receive an initial
grant of 35,000 stock options. These options will vest over five years at 20%
per year. Under

 

Office 904.280.0035 Ÿ Fax 904.280.0171 Ÿ 1520 Sawgrass Village, Suite 174 Ÿ
Ponte Vedra Beach, Florida 32082



--------------------------------------------------------------------------------

Ed Buksas – Offer Letter

Page 2 of 2

 

in severance compensation. Severance compensation will be paid in accordance
with standard payroll procedures.

 

Ed, I hope that you find this offer letter meets your expectations. If so,
please sign the letter below and send me a copy at your earliest convenience. I
am sure that you understand the critical nature of this position and the need
for SRI to move expeditiously. Therefore, if this offer is not accepted by 5:00
PM EST on July 16, 2003, it will expire.

 

If you have any questions or require further explanation regarding the contents
of this offer letter, please contact me directly. Congratulations once again for
earning this invitation to join SRI. We look forward to hearing your response
soon.

 

Sincerely,         /s/    Kathleen H. Fehling         

Kathleen H. Fehling, President

K. Fehling & Associates

     

 

Accepted and agreed to this

17th day of July, 2003.

 

By:   /s/    Edward L. Buksas             Edward L. Buksas

 

Office 904.280.0035 Ÿ Fax 904.280.0171 Ÿ 1520 Sawgrass Village, Suite 174 Ÿ
Ponte Vedra Beach, Florida 32082